 



Exhibit 10.3.e.i
EMPLOYMENT AGREEMENT
     AGREEMENT made as of this 1st day of August, 2003, by and among Cedar
Shopping Centers, Inc., a Maryland corporation (the “Corporation”), Cedar
Shopping Centers Partnership, L.P., a Delaware limited partnership (the
“Partnership”), and Nancy Mozzachio (the “Executive”).
     1.     Position and Responsibilities.
               1.1     The Executive shall serve in an executive capacity as
Director of Retail Leasing of both the Corporation and the Partnership with
duties consistent therewith and shall perform such other functions and undertake
such other responsibilities as are customarily associated with such capacity.
The Executive shall also hold such directorships and officerships in the
Corporation, the Partnership and any of their subsidiaries to which, from time
to time, the Executive may be elected or appointed during the term of this
Agreement.
               1.2     The Executive shall devote Executive’s full business time
and skill to the business and affairs of the Corporation and the Partnership and
to the promotion of their interests.
     2.     Term of Employment.
               2.1     The term of employment shall be two years, commencing
with the date hereof, unless sooner terminated as provided in this Agreement.
               2.2     Notwithstanding the provisions of Section 2.1 hereof,
each of the Corporation and the Partnership shall have the right, on written
notice to the Executive, to terminate the Executive’s employment for Cause (as
defined in Section 2.3), such termination to be effective as of the date on
which notice is given or as of such later date otherwise specified in the notice
and, upon such termination of employment for Cause, Executive shall not be
entitled to receive any additional compensation hereunder. The Executive shall
have the right, on written notice to the Corporation and the Partnership, to
terminate the Executive’s employment for Good Reason (as defined in Section
2.4), such termination to be effective as of the date on which notice is given
or as of such later date otherwise specified in the notice; provided, however,
the Executive’s right to terminate Executive’s employment shall lapse 60 days
after the occurrence of any of the events specified in clauses (iii) or (iv) of
the definition of Good Reason.
               2.3     For purposes of this Agreement, the term “Cause” shall
mean any of the following actions by the Executive: (a) failure to comply with
any of the material terms of this Agreement, which shall not be cured within
10 days after written notice, or if the same is not of a nature that it can be
completely cured within such 10 day period, if Executive shall have failed to
commence to cure the same within such 10 day period and shall have failed to
pursue the cure of the same diligently thereafter; (b) engagement in gross
misconduct injurious to the business or reputation of the Corporation or the
Partnership; (c) knowing and willful neglect or refusal to attend to the
material duties assigned to the Executive by the Board of Directors of the
Corporation, which shall not be cured within 10 days after written notice;
(d) intentional misappropriation of property of the Corporation or the
Partnership to the Executive’s own use; (e) the commission by the Executive of
an act of fraud or embezzlement; (f) Executive’s conviction for a felony;
(g) Executive’s engaging in any activity which is prohibited pursuant to
Section 5 of this Agreement, which shall not be cured within 10 days after
written notice.

 



--------------------------------------------------------------------------------



 



               2.4     For purposes of this Agreement, the term “Good Reason”
shall mean any of the following: (i) a material breach of this Agreement by the
Corporation or the Partnership which shall not be cured within 10 days after
written notice; (ii) a material reduction in the Executive’s duties or
responsibilities; (iii) the relocation of the Executive’s office or the
Corporation’s or Partnership’s executive offices to a location more than 30
miles from New York City; or (iv) a “Change in Control”, as defined below. As
used herein, a “Change in Control” shall be deemed to occur if: (i) there shall
be consummated (x) any consolidation or merger of the Corporation or the
Partnership in which the Corporation or the Partnership is not the continuing or
surviving corporation or pursuant to which the stock of the Corporation or the
units of the Partnership would be converted into cash, securities or other
property, other than a merger or consolidation of the Corporation or Partnership
in which the holders of the Corporation’s stock immediately prior to the merger
or consolidation hold more than fifty percent (50%) of the stock or other forms
of equity of the surviving corporation immediately after the merger, or (y) any
sale, lease, exchange or other transfer (in one transaction or series of related
transactions) of all, or substantially all, the assets of the Corporation or the
Partnership; (ii) the Board approves any plan or proposal for liquidation or
dissolution of the Corporation or the Partnership; or (iii) any person, other
than Cedar Bay Company or an affiliated entity, acquires more than 29% of the
issued and outstanding common stock of the Corporation.
     3.     Compensation.
               3.1     The Partnership shall pay to the Executive for the
services to be rendered by the Executive hereunder to the Corporation and the
Partnership a base salary at the rate of $135,000 per annum. The base salary
shall be payable in accordance with the Corporation’s or Partnership’s normal
payroll practices, but not less frequently than twice a month. Such base salary
will be reviewed at least annually and may be increased (but not decreased) by
the Board of Directors of the Corporation in its sole discretion. In addition to
such amounts, Executive shall be entitled to such amounts as shall exceed
Executive’s base salary, determined as of the end of the 6th and 12th month of
Executive’s employment commencing as of the first day of the month following the
commencement date of Executive’s employment pursuant to the matrix attached
hereto as Exhibit A, which amounts shall be payable within thirty (30) days
after such determination dates provided, however, that such payments under the
matrix shall be limited to $180,000 as a matter of right to the Executive and
thereafter shall be discretionary by the Corporation or Partnership, but in
consultation with the Executive. The Board of Directors of the Corporation in
its sole discretion may grant to the Executive an additional bonus to be paid by
the Corporation or Partnership, at any time and from time to time.
               3.2     The Executive shall be entitled to participate in, and
receive benefits from, on the basis comparable to other senior executives, any
insurance, medical, disability, or other employee benefit plan of the
Corporation, the Partnership or any of their subsidiaries which may be in effect
at any time during the course of Executive’s employment by the Corporation and
the Partnership and which shall be generally available to senior executives of
the Corporation, the Partnership or any of their subsidiaries.
               3.3     The Partnership agrees to reimburse the Executive for all
reasonable and necessary business expenses incurred by the Executive on behalf
of the Corporation or the Partnership in the course of Executive’s duties
hereunder upon the presentation by the

2



--------------------------------------------------------------------------------



 



Executive of appropriate vouchers therefor, including continuing education,
professional licenses and organizations and conferences approved by the CEO.
               3.4     The Executive shall be entitled each year of this
Agreement to a paid vacation in accordance with the Corporation’s or
Partnership’s policies but not less than 4 weeks plus personal and floating
holidays (and a ratable number of sick days), which if not taken during such
year will be forfeited (unless management requests a postponement).
               3.5     In recognition of Executive’s need for an automobile for
business purposes, the Corporation or the Partnership will reimburse the
Executive for Executive’s use of an automobile, including lease payments, if
any, and all related costs, including maintenance, gasoline and insurance;
provided, however, that such amount shall not exceed $500.00 a month. Insurance,
maintenance and gas for business use is additional.
               3.6     If, during the period of employment hereunder, because of
illness or other incapacity, the Executive shall fail for a period of 90
consecutive days, or for shorter periods aggregating more than six months during
the term of this Agreement, to render the services contemplated hereunder, then
the Corporation or the Partnership, at either of their options, may terminate
the term of employment hereunder by notice from the Corporation or the
Partnership, as the case may be, to the Executive, effective on the giving of
such notice. During any period of disability of Executive during the term
hereof, the Corporation shall continue to pay to Executive the salary and bonus
to which the Executive is entitled pursuant to Section 3.1 hereof.
               3.7     In the event of the death of the Executive during the
term hereof, the employment hereunder shall terminate on the date of death of
the Executive.
               3.8     Each of the Corporation and the Partnership shall have
the right to obtain for their respective benefits an appropriate life insurance
policy on the life of the Executive, naming the Corporation or the Partnership
as the beneficiary. If requested by the Corporation or the Partnership, the
Executive agrees to cooperate with the Corporation or the Partnership, as the
case may be, in obtaining such policy.
     4.     Severance Compensation Upon Termination of Employment.
               4.1     If the Executive’s employment with the Corporation or the
Partnership shall be terminated (a) by the Corporation or Partnership other than
for Cause or pursuant to Sections 3.6 or 3.7, or (b) by the Executive for Good
Reason, then the Corporation and the Partnership shall:
                    (i)     pay to the Executive as severance pay, within five
days after termination, a lump sum payment equal to 50% of the sum of the
Executive’s annual salary at the rate applicable on the date of termination and
the average of the Executive’s annual bonus for the preceding two full fiscal
years if such termination takes place during the first 12 months of the
Executive’s employment; 100% if during the second 12 months of employment, and
150% thereafter; provided, however, that if the severance payment under this
Section 4.1, either alone or together with other payments which the Executive
has the right to receive from the Corporation would not be deductible (in whole
or in part) by the Corporation as a result of such payment constituting a
“parachute payment” (as defined in Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”)), such severance payment shall be reduced to the
largest amount as will result in no portion of the severance payment under this
Section 4.1 not being fully deductible by the Corporation as a result of
Section 280G of

3



--------------------------------------------------------------------------------



 



the Code. The determination of any reduction in the severance payment under this
Section 4.1 pursuant to the foregoing proviso shall be made exclusively by the
Corporation’s independent accountants (whose fees and expenses shall be borne by
the Corporation), and such determination shall be conclusive and binding;
               (ii)     arrange to provide Executive, for a 12 month period (or
such shorter period as Executive may elect), with disability, accident and
health insurance substantially similar to those insurance benefits which
Executive is receiving immediately prior to the earlier of a Change in Control,
if any, or the date of termination to the extent obtainable upon reasonable
terms; provided, however, if it is not so obtainable the Corporation shall pay
to the Executive in cash the annual amount paid by the Corporation or the
Partnership for such benefits during the previous year of the Executive’s
employment. Benefits otherwise receivable by Executive pursuant to this
Section 4.1(ii) shall be reduced to the extent comparable benefits are actually
received by the Executive during such 12 month period following his termination
(or such shorter period elected by the Executive), and any such benefits
actually received by Executive shall be reported by the Executive to the
Corporation; and
               (iii)     any options granted to Executive to acquire common
stock of the Corporation which have not vested shall immediately vest on such
termination.
           4.2     (a)     The Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor, except to the extent provided in
Section 4.1 above, shall the amount of any payment provided for under this
Agreement be reduced by any compensation earned by the Executive as a result of
employment by another employer or by insurance benefits after the date of
termination, or otherwise.
(b)     The provisions of this Agreement, and any payment provided for
hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish the Executive’s existing rights, or rights which would accrue solely as
a result of the passage of time, under any benefit plan of the Corporation or
Partnership, or other contract, plan or arrangement.
     5.     Other Activities During Employment.
               5.1     The Executive shall not during the term of this Agreement
undertake or engage in any other employment, occupation or business enterprise.
Subject to compliance with the provisions of this Agreement, the Executive may
engage in reasonable activities with respect to personal investments of the
Executive.
               5.2     During the term of this Agreement, without the prior
approval of the Board of Directors, neither the Executive nor any entity in
which he may be interested as a partner, trustee, director, officer, employee,
shareholder, option holder, lender of money or guarantor, shall be engaged
directly or indirectly in any real estate development, leasing, marketing or
management activities other than through the Corporation and the Partnership,
except for activities existing on the date of this Agreement which have been
disclosed to the Corporation; provided, however, that the foregoing shall not be
deemed to (a) prohibit the Executive from being on the Board of Directors of
another entity if approved in writing by the Compensation Committee of the
Board, which approval shall not be unreasonably withheld, (b) prevent the
Executive from investing in securities if such class of securities in which the

4



--------------------------------------------------------------------------------



 



investment is so made is listed on a national securities exchange or is issued
by a company registered under Section 12(g) of the Securities Exchange Act of
1934, so long as such investment holdings do not, in the aggregate, constitute
more than 1% of the voting stock of any company’s securities or (c) prohibit
passive investments, subject to any limitations contained in subparagraph
(b) above.
               5.3     The Executive shall not at any time during this Agreement
or after the termination hereof directly or indirectly divulge, furnish, use,
publish or make accessible to any person or entity any Confidential Information
(as hereinafter defined), except pursuant to subpoena, court order or applicable
law. Any records of Confidential Information prepared by the Executive or which
come into Executive’s possession during this Agreement are and remain the
property of the Corporation or the Partnership, as the case may be, and upon
termination of Executive’s employment all such records and copies thereof shall
be either left with or returned to the Corporation or the Partnership, as the
case may be.
               5.4     The term “Confidential Information” shall mean
information disclosed to the Executive or known, learned, created or observed by
Executive as a consequence of or through employment by the Corporation and the
Partnership, not generally known in or otherwise available to the relevant trade
or industry, about the Corporation’s or the Partnership’s business activities,
services and processes, including but not limited to information concerning
advertising, sales promotion, publicity, sales data, research, copy, leasing,
other printed matter, artwork, photographs, reproductions, layout, finances,
accounting, methods, processes, business plans, contractors, lessee and supplier
lists and records, potential lessee and supplier lists, and contractor, lessee
or supplier billing.
     6.     Post-Employment Activities.
               6.1     During the term of employment hereunder, and for a period
of one year after termination of employment, regardless of the reason for such
termination other than by the Corporation or Partnership without Cause or by the
Executive for Good Reason, the Executive shall not directly or indirectly become
employed by, act as a consultant to, or otherwise render any services to any
person, corporation, partnership or other entity which is engaged in, or about
to become engaged in, the retail shopping center business or any other business
which is competitive with the business of the Corporation, the Partnership or
any of their subsidiaries nor shall Executive use Executive’s talents to make
any such business competitive with the business of the Corporation, the
Partnership or any of their subsidiaries. For the purpose of this Section, a
retail shopping center business or other business shall be deemed to be
competitive if it involves the ownership, operation, leasing or management of
any retail shopping centers which draw from the same related trade area, which
is deemed to be within a radius of five miles from the location of (a) any then
existing shopping centers of the Corporation, the Partnership or any of their
subsidiaries or (b) any proposed centers for which the site is owned or under
contract, is under construction or is actively being negotiated. The Executive
shall be deemed to be directly or indirectly engaged in a business if Executive
participates therein as a director, officer, stockholder, employee, agent,
consultant, manager, salesman, partner or individual proprietor, or as an
investor who has made advances or loans, contributions to capital or
expenditures for the purchase of stock, or in any capacity or manner whatsoever;
provided, however, that the foregoing shall not be deemed to prevent the
Executive from investing in securities if such class of securities in which the
investment is so made is listed on a national securities exchange or is issued
by a company registered under Section 12(g) of the

5



--------------------------------------------------------------------------------



 



Securities Exchange Act of 1934, so long as such investment holdings do not, in
the aggregate, constitute more than 1% of the voting stock of any company’s
securities.
               6.2     The Executive acknowledges that Executive has been
employed for Executive’s special talents and that Executive’s leaving the employ
of the Corporation and the Partnership would seriously hamper the business of
the Corporation and the Partnership. The Executive agrees that the Corporation
and the Partnership shall each be entitled to injunctive relief, in addition to
all remedies permitted by law, to enforce the provisions of Sections 5 and 6
hereof. The Executive further acknowledges that Executive’s training, experience
and technical skills are of such breadth that they can be employed to advantage
in other areas which are not competitive with the present business of the
Corporation and the Partnership and consequently the foregoing obligation will
not unreasonably impair Executive’s ability to engage in business activity after
the termination of Executive’s present employment.
               6.3     The Executive will not, during the period of one year
after termination of employment, regardless of the reason for such termination,
hire or offer to hire or entice away or in any other manner persuade or attempt
to persuade, either in Executive’s individual capacity or as agent for another,
any of the Corporation’s, the Partnership’s or any of their subsidiaries’
officers, employees or agents to discontinue their relationship with the
Corporation, the Partnership or any of their subsidiaries nor divert or attempt
to divert from the Corporation, the Partnership or any of their subsidiaries any
business whatsoever by influencing or attempting to influence any contractor,
lessee or supplier of the Corporation, the Partnership or any of their
subsidiaries.
          7.     Assignment. This Agreement shall inure to the benefit of and be
binding upon the Corporation, the Partnership and their successors and assigns,
and upon the Executive and Executive’s heirs, executors, administrators and
legal representatives. The Corporation and the Partnership will require any
successor or assign to all or substantially all of their business or assets to
assume and perform this Agreement in the same manner and to the same extent that
the Corporation and the Partnership would be required to perform if no such
succession or assignment had taken place. This Agreement shall not be assignable
by the Executive.
          8.     No Third Party Beneficiaries. This Agreement does not create,
and shall not be construed as creating, any rights enforceable by any person not
a party to this Agreement, except as provided in Section 7 hereof.
          9.     Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
          10.     Interpretation. In case any one or more of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provisions had never been contained herein. If, moreover, any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.
          11.     Notices. All notices under this Agreement shall be in writing
and shall be deemed to have been given at the time when mailed by registered or
certified mail, addressed to the address below stated of the party to which
notice is given, or to such changed address as such party may have fixed by
notice:

6



--------------------------------------------------------------------------------



 



     
     To the Corporation or the Partnership:
   
 
  Cedar Shopping Centers, Inc.
 
  44 South Bayles Avenue
 
  Port Washington, NY 11050
 
  Attn: President
To the Executive:
   
 
  Ms. Nancy Mozzachio
 
  18 Quail Drive
 
  Sewell, NJ 08080

provided, however, that any notice of change of address shall be effective only
upon receipt.
          12. Waivers. If either party should waive any breach of any provision
of this Agreement, he or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.
          13. Complete Agreement; Amendments. The foregoing is the entire
agreement of the parties with respect to the subject matter hereof and may not
be amended, supplemented, cancelled or discharged except by written instrument
executed by both parties hereto.
          14. Governing Law. This Agreement is to be governed by and construed
in accordance with the laws of the State of New York without giving effect to
principles of conflicts of law.
          15. Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute one agreement binding on all of the parties
hereto, notwithstanding that all such parties are not signatories to the same
counterpart.
          16. Arbitration. Mindful of the high cost of litigation, not only in
dollars but time and energy as well, the parties intend to and do hereby
establish a quick, final and binding out-of-court dispute resolution procedure
to be followed in the unlikely event any controversy should arise out of or
concerning the performance of this Agreement. Accordingly, the parties do hereby
covenant and agree that any controversy, dispute or claim of whatever nature
arising out of, in connection with or in relation to the interpretation,
performance or breach of this Agreement, including any claim based on contract,
tort or statute, shall be settled, at the request of any party to this
Agreement, through arbitration by a dispute resolution process administered by
JAMS or any other mutually agreed upon arbitration firm involving final and
binding arbitration conducted at a location determined by the arbitrator in New
York City administered by and in accordance with the then existing rules of
practice and procedure of such arbitration firm and judgment upon any award
rendered by the arbitrator may be entered by any state or federal court having
jurisdiction thereof; provided, however, that the Corporation and the
Partnership shall be entitled to seek judicial relief to enforce the provisions
of Sections 5 and 6 of this Agreement.
          17. Indemnification. During this Agreement and thereafter, the
Corporation and the Partnership shall indemnify the Executive to the fullest
extent permitted by law against any

7



--------------------------------------------------------------------------------



 



judgments, fine, amounts paid in settlement and reasonable expenses (including
attorneys’ fees) in connection with any claim, action or proceeding (whether
civil or criminal) against the Executive as a result of the Executive serving as
an officer or director of the Corporation or the Partnership, in or with regard
to any other entity, employee benefit plan or enterprise (other than arising out
of the Executive’s act of willful misconduct, gross negligence, misappropriation
of funds, fraud or breach of this Agreement). This indemnification shall be in
addition to, and not in lieu of, any other indemnification the Executive shall
be entitled to pursuant to the Corporation’s or Partnership’s Articles of
Incorporation, By-Laws, Agreement of Limited Partnership or otherwise. Following
the Executive’s termination of employment, the Corporation and the Partnership
shall continue to cover the Executive under the then existing director’s and
officer’s insurance, if any, for the period during which the Executive may be
subject to potential liability for any claim, action or proceeding (whether
civil or criminal) as a result of his service as an officer or director of the
Corporation or the Partnership or in any capacity at the request of the
Corporation or the Partnership, in or with regard to any other entity, employee
benefit plan or enterprise on the same terms such coverage was provided during
this Agreement, at the highest level then maintained for any then current or
former officer or director.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            Cedar Shopping Centers, Inc.
      By:   /s/ LEO S. ULLMAN         Leo S. Ullman, President             

            Cedar Shopping Centers Partnership, L.P.     By:   Cedar Shopping
Centers, Inc.,
      General Partner             By:   /s/ LEO S. ULLMAN         Leo S. Ullman,
President             

                  /s/ NANCY MOZZACHIO       Nancy Mozzachio           

8